The implementation of the European Security Strategy in the context of the ESDP (debate)
The next item is the report by Karl von Wogau, on behalf of the Committee on Foreign Affairs, on the implementation of the European Security Strategy in the context of the ESDP.
rapporteur. - (DE) Mr President, ladies and gentlemen, I would like to start, Mr President, by pointing out that Mr Dimitrakopoulos has passed on his two minutes' speaking time to me, so that I am in the fortunate position of being able to speak for over seven minutes.
The topic for this debate is the European Union's security strategy, as proposed by the High Representative and adopted by the heads of state and government on 12 September 2003, the basic outlines of which are as relevant as ever they were, but it has to be said that the geopolitical situation has changed over this period of time, and that our priorities have to change, and that is why we are calling, in this report, for the Council to submit to this House, once in every legislative period, a report on the European Union's security strategy, which could then be debated both in this House and in the national parliaments. That is what happens in the United States, where a core report of this sort is made once in each legislative period, and so a similar arrangement here could help to step up transatlantic dialogue on these matters.
We do, after all, currently put different emphases in the strategy for Europe's security than the Americans do in respect of their own; we favour a multipolar global order, something that Mr Solana calls effective multilateralism. We do not put our trust in coalitions of the willing, but rather in the Charter of the United Nations and in international organisation. If we want this strategy to be successful, we have to be clear in our own minds that it will be that only if we manage to make international organisations more efficient.
The report also contains a new definition of the Security and Defence Union, which is the next thing we should be working towards, and which is actually wanted by the European Union's citizens, for, according to opinion polls, 70% of them want the European Union to have powers in respect of security and defence policy and of their security; that is what the
citizens of the European Union want.
What, though, is a security and defence union? It involves a number of elements, such as, for example, the European Foreign Minister envisaged by the draft Constitution. We are also proposing a deputy Foreign Minister, who would be responsible for defence matters. Why do we need one? I am - still - the chairman of this House's security and defence sub-committee, but I do not have an opposite number on the executive side - something reflected in the fact that none of the seats on the Council bench are occupied.
We need someone on the executive with whom to discuss these developing issues; hence our call for a deputy Foreign Minister, as well as something that is not in this report, but in which I know Mr Brok is taking an interest, namely a single foreign service and a commitment to mutual assistance, as proposed in the draft Constitution, but present already in the Treaty of Brussels, on which the Western European Union is founded.
My personal proposal would be that we should concentrate on this project for a security and defence union if we want to restart the constitutional process, for I am convinced that it is easier to persuade people of their desire for a single security and defence policy than to explain to them once more what a constitution is.
Our past experience was that we were always successful if we said first what we wanted to do, and worked out on that basis what institutions, and what institutional changes, were required, and so I do believe it makes sense to put this project at the heart of the constitutional process.
The European Union does, today, have troops under its command - they are serving in Bosnia-Herzegovina and the Congo. With effect from the beginning of 2007, we will have at our disposal two units going by the fine English name of 'battle groups' every six months, which will be capable of being deployed at short notice. The European Union and this House have a particular responsibility with respect to these soldiers, whom we send to the Congo, to Bosnia-Herzegovina, and elsewhere, namely, that we do not expose them to unnecessary risks, which are, for soldiers, a fact of life whenever their equipment or the leadership structure are inadequate, and so, with that in mind, we make, in this report, proposals for the removal of the deficits in the area of reconnaissance, which I found recurring in the Congo.
Although the European Union is still performing inadequately in the field of telecommunication and in transport by land and sea, what is needed most of all is effective democratic control, but that necessarily involves information and consultation, both of which are often still lacking. We are not adequately informed concerning what the Council is planning; even though there is reference to consultation with us in the inter-institutional agreement, the Council is extremely hesitant about doing it.
Issues of security, issues of war and peace, must not be left to generals; nor, though, must they be left to the executive alone, for what is needed here is democratic control by the popularly-elected parliaments, that is to say by the national parliaments and by this one.
Vice-President of the Commission. The Commission welcomes this comprehensive report, which demonstrates the importance attached by the European Parliament to the European Security Strategy and more generally to the field of security.
As you know, this is not an area where the Commission leads, but we make an important contribution to security in situations of crisis. I agree with the rapporteur that we need to act on the basis of a comprehensive concept of security in today's security environment and that both external and internal security aspects need to be adequately addressed. We need to use all available instruments, be they civilian or military, be they in the hands of Member States or the Union, to achieve our goals in the security sphere. And, as stated in the Commission's communication of last June entitled 'Europe in the World', we need to enhance coherence, effectiveness and visibility through a pragmatic and cooperative approach. Let me assure you that the Commission will continue to cooperate with the Council in full respect of our respective institutional responsibilities.
I am encouraged by recent efforts in the EU amongst Member States, the Commission and the Council Secretariat to work more closely together on achieving the goals of the European Security Strategy. Let me mention some examples: the development of the concepts of security sector reform and disarmament, demobilisation and reintegration, as well as concrete actions in Afghanistan and in the Democratic Republic of Congo; the border assistance mission at Rafah and in Moldova, and the planned mission to Kosovo.
The new instruments introduced within the context of the 2007-2013 financial perspectives will facilitate better coordination. The Stability Instrument, in particular, with its short- and long-term orientation, will help us respond flexibly to upcoming challenges, while going some way towards meeting your demands for better parliamentary oversight in the security field.
The Commission has been actively developing policies to confront main security threats and to promote effective multilateralism. Commission work has focused on, amongst other issues, the Neighbourhood Policy, the effectiveness of development assistance, humanitarian aid and civil protection. Drawing lessons from the experience gathered so far, we will soon make proposals for a reinforced ENP. The report also refers to various initiatives taken by the Commission in the fields of disaster and crisis response, including health emergencies.
The report welcomes the Commission's work on creating a European defence equipment market and specifically the forthcoming initiatives on defence procurement and intra-community transfers. We are grateful for the Parliament's continued support in this delicate area. Progress here will help to strengthen the competitiveness of European industry and the development of military and civilian capabilities for EU policies.
The Commission is particularly grateful to the Parliament for the support concerning security research and space policy, which are already specific thematic priorities of the Seventh Framework Programme. We fully agree on the importance of research for competitiveness.
In these areas, the Commission is working closely with the European Defence Agency with a view to ensuring complementarity and synergies for the development of capabilities and the strengthening of the European industrial base. The Commission and the European Defence Agency together have a key role to play in moving from a national to a European approach and in convergence between security and defence industries. We will do this within the limits imposed by the current institutional framework and clearly stated political positions concerning research for civilian and defence purposes by fully respecting the civilian character of the European Security Research Programme.
In conclusion, I would like to stress that the reports by Parliament are most welcome, as are the joint meetings of the Committee on Foreign Affairs with the corresponding committees of the national parliaments and the public hearings. Regular stocktaking can be helpful in guiding our efforts to adjust our strategies to a changing environment. The Commission is pleased to contribute to these debates by giving full information on its activities as part of the overall EU effort.
Mr President, Madam Vice-President, I would like to say how much I appreciate the Vice-President's presence here today, which demonstrates the importance that the Commission attaches to security and defence policy, while the Council's absence from a debate on it can - if one puts a favourable gloss on it - be interpreted to mean that the Finnish Presidency is, now that the pillar structure has been put in abeyance, on the way to accepting that security and defence policy, too, has become a matter for the Community. Were it not for the fact that I subscribe to this favourable interpretation, I would be very angry at their absence.
This foreign, security and defence policy is becoming increasingly important, and I would like to thank Mr von Wogau for this report and also the Security and Defence Sub-Committee for the work that it has done, which highlights the truly decisive field into which developments are leading us. When one considers the effort we put into securing our energy supplies, or the situation around Iran, the changes that may well occur in American policy in Iraq and Afghanistan following their elections, or the debate we had this afternoon on Gaza; not to mention the things that are going on in Darfur and in other regions, where some are buying raw materials while others campaign for human rights and then hold great summits in Beijing and Shanghai, it is not difficult to realise that this issue is going to be of increasing importance to Europe, and that is why it is necessary that some efforts be made. It is only if we Europeans become more credible in terms of our military capacity that we will be able to get the trans-Atlantic alliance to seek to rely not merely on military might, but on the threefold chord of prevention - which takes precedence - combined with civilian crisis management and military capacity. We will be able to achieve that only through our strong position within what is termed the West, and that is why we must also make it our concern to strengthen our links with NATO.
I would be glad if, instead of a multiplicity of individual operations with national headquarters, there were to be political agreement that these would run more on the basis of 'Berlin plus', for that would mean not only a more Community-based approach, but also, at the same time, more common purpose and cooperation with NATO.
on behalf of the PSE Group. - (DE) Mr President, let me say something quite brief about the view our Socialist Group in this House takes of what has emerged from the committee.
There are three things that we regard as important. First of all, there is the need to reinforce the diplomatic and civil elements of the security strategy. Secondly, there is the need to avoid the traps that might leave us with an unfounded military doctrine; the text contains no terms such as 'pre-emptive' or anything of the sort. Thirdly, the instruments and the institutional requirements must be kept absolutely separate. We regard these as important advances, and it proved possible to make progress on these points by means of good cooperation with the rapporteur, for which I am grateful. From a social democrat point of view, however, there still remain a few controversial items outstanding.
We can see the risk of the procurement wish lists getting longer and longer as Christmas draws nearer; we ought to be concentrating on the priorities we have already set ourselves, such as air transport, information and communication. We do not actually need to aspire to amphibious motor vehicles, a Mediterranean fleet, and aircraft carriers, which hinders us from going after the things that really are important priorities in terms of the strategy. The question must also be asked as to whether the last-named examples belong in some quite different context rather than in the security strategy.
On the other hand - although we will be endorsing most of the amendments that add precision to the parts of the text that have to do with diplomacy, civil society and disarmament - we do not believe that crisis prevention must, under all conceivable circumstances, involve the use of exclusively non-military means.
The reality we face today has already changed, and the rapporteur made reference to that. We have sent troops to Macedonia in order to prevent the outbreak there of a civil war similar to those that have broken out in other states belonging to the former Yugoslavia. In the Congo, we used not only civilian means, but also sent a contingent of troops, in order to ensure that the elections there could be held in peace, and I am confident that this contingent will be able to return home at the end of this month.
As I conclude this intervention, I should like to return to the point that the rapporteur made at the very outset and was quite right to highlight, namely that the analysis of the threats and of the action taken under the security strategy need to be reviewed on a regular basis. Once the report has been adopted, the next thing we should do is to discuss how we, in this House, can organise this process.
on behalf of the ALDE Group. - Mr President, I wish to begin by warmly congratulating Mr von Wogau on his excellent report, which offers an accurate and comprehensive survey of the current line of thinking of the Committee on Foreign Affairs and the Subcommittee on Security and Defence. I also want to thank him for the efforts he made to reach the broadest possible agreement with the other political groups. While this clearly means that my group will approve the report, I would like to stress two particular points.
The first point is the need to ensure effective parliamentary control, both at national and EU levels. The EU, as has been said, is currently engaged in a growing number of military and civilian operations in various parts of the world. I insist on the need for Parliament to be continually updated and to be informed and consulted whenever a new operation is being contemplated. Until now, all these operations have gone well, but it is entirely possible that one day a major incident will occur and there will then be widespread clamour for parliamentary oversight.
Secondly, much greater clarification of the respective roles and responsibilities of the Commission, the High Representative, the Council and the Member States is also needed. Who pays what is too often decided on a case-by-case basis, which again makes oversight difficult. This is conducive to overlap and waste and, worst of all, also leads to outright competition between, for instance, the Council's special envoys and the Commission's delegations. Both the Council and the Commission will of course deny this is the case, but a number of us know better, even if, luckily, such competition is not the general rule.
Finally, what is needed most of all is political will on the part of Member State governments and that, alas, is an entirely different story.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, it is a matter of good manners in this House that one starts with warm congratulations to the rapporteur, and, while I am happy to do so, I also have to say that I am deeply saddened not to be able, for the first time in two and a half years, to recommend that my group approve a report - unless, that is, our main amendments to it are accepted.
I want to justify that firstly by reference to the report's content, and secondly on grounds of form. What is fundamental is that a great deal of the report - as one Member has pointed out - reads like the armaments industry's shopping list, but such a thing cannot be sustained under the title of 'European Security Strategy and ESDP', which refers to far more complex concepts.
That being so, the report is not a comprehensive concept, but rather the very opposite of one. I take it that that was the reason why the rapporteur's own group tabled 45 amendments, which is a considerable figure.
When one looks at the report in detail, it is clear that what it is attempting to do is to blur the boundaries laid down by treaty between internal and external security. Europol is covered by the ESDP. The intention is that the ESDP should be used for the purpose of combating terrorism, and for the protection of infrastructure, the energy supply, and of the external borders. Combining police, military and judicial functions in this way is a blatant violation of treaties currently in force, and it also gives rise to additional security problems; it is the very approach taken by President Bush, Dick Cheney and the now-departed Rumsfeld. Homeland security modelled on US security policy has already failed and there is no need for us to copy it.
Secondly, the report gives the impression that there is no such thing as the civil arm of the European Security and Defence Policy, even though most of the 17 ESDP missions are civilian in nature. Nor is sufficient reference made to civil conflict prevention, yet that is precisely what is needed right now.
Thirdly, instead of going into detail about the defence market, it would have been timely to speak plainly about Europe's security and about disarmament - both conventional and nuclear - yet the subject occurs nowhere in the report.
Fourthly, I would like to look at the question of what military goods are to be purchased: aircraft carriers, satellite communication systems - all these things are asked for, with the justification given being that we are becoming a defence union. What sign is there here, I ask you, of a realistic assessment of what we now have to do? We have to work towards harmonisation; we have to compel the nation states, in the interests of all, to harmonise their strategies, structures and equipment, but the idea of us being a defence union is somewhere over the rainbow. It always used to be the Greens who were fundamentalists, and it is quite astonishing that you have now gone that way.
As I see it, the resolutions adopted at Cologne, Helsinki and Feira have been turned on their heads, and, if I were a schoolteacher, I would give you nought out of ten for missing the point. I regret to have to say it, but this amounts to an attempt at remilitarising European foreign policy. In committee, we had negotiated a consensus, and it was the rapporteur himself who broke it at the last minute. That is an unfair way of going about things, and something we cannot accept.
on behalf of the GUE/NGL Group. - (DE) Mr President, the Greens appear to be learning. The chairman of the security and defence sub-committee has produced a report on military policy in the EU. The report has now been wrapped up in social democratic cotton wool, its language - originally unmistakeable - robbed of its punch. It is evident that no place could be found for the statement in the draft to the effect that the EU ought, under certain conditions, to be open to the concept of pre-emptive warfare; that sort of talk was, no doubt, too plain.
The report makes the mistakes usually associated with a militarised EU foreign policy. It incorporates a risk analysis of the European Security Strategy, according to which the principal threats faced by the European Union and its citizens are international terrorism, the proliferation of weapons of mass destruction, regional conflicts, failed states and organised crime.
What about poverty, hunger and social inequality? The report speaks up for military border surveillance - aimed against whom, I wonder? - and for the use of military means to secure access to resources. The EU wants to develop a strategic partnership with NATO; the report 'welcomes NATO's increasing capability of playing a role in out-of-theatre operations' - and that in a report from the European Parliament! It also calls for a considerable strengthening of Europe's operational capacities, including air and sea transport, and the conflation of civilian and military is taken still further.
The report amounts to a catalogue of demands aimed at the further militarisation of the European Union - demanding, among other things, more money for crisis operations, which will have to be found from the Community budget, which means new financial arrangements. After the games played on us with Athena, what is now being proposed is the introduction of a virtual military budget.
We all know that the Treaty of Nice, quite rightly, outlaws any freestanding military budget for the EU; that is why attempts are being made to resurrect the deceased EU constitutional treaty, for as it says, 'stresses the importance of the Treaty establishing a Constitution for Europe, which will bring about major progress towards a Security and Defence Union'. It is for precisely that reason that we are opposed to this Constitutional Treaty for the EU. What is being called for here is the EU as a military union.
There are those for whom making the EU a military union is a goal, and paragraphs 51 and 52 of this report read like their wish list, with new weaponry and more money to buy it and enable the EU to be a military global player around the world. That is the wrong way to go about things. The EU is currently involved in at least 11 military and police operations around the world, and more are in the pipeline; the list now includes Afghanistan, where NATO troops are killing more and more civilians, and now the EU wants to join in the carnage as soon as possible, when what is needed - and now! - is for the troops to be brought home from Afghanistan and elsewhere. The European Union has no need of more armaments; it needs to be a civil power. What is needed is disarmament, and it is needed right now.
on behalf of the IND/DEM Group. - Mr President, in the early 1950s Jean Monnet proposed a European Defence Community, with a European army run by a European Minister for Defence, a common budget and common arms procurement. This project was thankfully rejected by the French after President de Gaulle opposed the idea.
Undeterred, Jean Monnet and his acolytes pursued the idea of a European political union by economic means rather than by defence and military means. Over 50 years later, we have a European Union which has almost completed its political agenda: it has its own President, its own cabinet in the shape of the Commission, its own Parliament, a single currency, flag, anthem and Court of Justice, just to name a few of its attributes.
However, if it is to be a real state it must have its own military forces, and that is what this report is about. The report calls for a common equipment and equipment procurement policy and for integrated command and control and communication systems. What better way to ensure the integration of Europe's national military forces than by ensuring that they will begin so interdependently that they will not be able to operate independently. The militaristic pill is sugared, however, by reference to humanitarian operations and crisis management. However, call it what you will, it is an army, and if war is the continuation of politics by other means, then the European Union needs an army to pursue its foreign policy ambitions.
I am not surprised that Mr von Wogau pursues political integration by these means. He believes in political integration and is open about it, and I respect him for that. What disgusts me is that Britain's Prime Minister, the liar Mr Blair, and his rotten and corrupt Labour Government collude with the process of integrating Britain's armed forces into the planned European army, while pretending to defend Britain's national interest.
Luckily, you are over call-up age, Mr Batten, so it will never affect you.
(The sitting was suspended at 19.20 and resumed at 21.00)